Name: Commission Regulation (EEC) No 2917/93 of 22 October 1993 amending Regulation (EEC) No 700/88 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan and Morocco
 Type: Regulation
 Subject Matter: trade;  Europe;  Asia and Oceania;  Africa;  agricultural activity
 Date Published: nan

 23 . 10. 93 Official Journal of the European Communities No L 264/33 COMMISSION REGULATION (EEC) No 2917/93 of 22 October 1993 amending Regulation (EEC) No 700/88 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel , Jordan and Morocco rate for each two-week period, rather than the daily rates specified in Article 12 (2) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 6 (2) thereof, Whereas Spain has developed producer markets which can be regarded as representative within the meaning of Article 3 (2) of Regulation (EEC) No 4088/87, the vast majority of commercial transactions taking place on those markets and quotations of prices and quantities being available on a daily basis ; whereas the said markets should therefore be mentioned in Commission Regula ­ tion (EEC) No 700/88 (4), as amended by Regulation (EEC) No 3556/88 (*) ; Whereas Community producer prices are calculated on the basis of the survey of daily prices recorded on each of the representative producer markets for each of the pilot varieties, namely those of the varieties listed in Annex II to Regulation (EEC) No 700/88 which are sold in the largest quantities ; whereas those lists were established a number of years ago ; whereas since then some varieties have lost the commercial significance they had at that time and whereas other varieties have replaced them ; whereas Annexes I and II to Regulation (EEC) No 700/88 should therefore be updated Whereas pursuant to Article 5 of Regulation (EEC) No 700/88 the Member States in which the representative producer markets are situated are required to communi ­ cate to the Commission the daily prices for the pilot vari ­ eties in the week that follows each two-week period for which a Community producer price is fixed ; whereas those prices are communicated in national currencies and have to be converted into ecus for the purposes of calcula ­ ting the Community producer prices ; whereas it is appro ­ priate, for practical reasons , to adopt a single conversion HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 700/88 is hereby amended as follows : 1 . the third paragraph of Article 1 is replaced by the following : 'For the establishment of the Community producer price, daily prices shall be ignored if on a representa ­ tive market they are 40 % or more above or below the average price recorded during the same period on the same market over the preceding three years. The conversion into ecus of the prices communicated by the Member States shall be made using the agricultural conversion rate applicable on the last day of the two ­ week period concerned.' ; 2 . Article 2 is replaced by the following : 'Article 2 The representative producer markets referred to in Article 3 (2) of Regulation (EEC) No 4088/87 shall be as follows :  Germany : Neuss,  France : Hyeres-Ollioules, Nice, Rungis,  Spain : Barcelona, Murcia,  Italy : Pescia, San Remo,  Netherlands : Aalsmeer, Westland . ; 3 . Annexes I and II to Regulation (EEC) No 700/88 shall be replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (') OJ No L 382, 31 . 12 . 1987, p. 22. 0 OJ No L 311 , 17. 11 . 1988 , p. 1 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 72, 18 . 3 . 1988 , p. 16. (4 OJ No L 311 , 17 . 11 . 1988 , p. 8 . (6) OJ No L 108 , 1 . 5 . 1993 , p. 106 . No L 264/34 Official Journal of the European Communities 23 . 10. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1993 . For the Commission Rene STEICHEN Member of the Commission 23. 10 . 93 Official Journal of the European Communities No L 264/35 ANNEX 'ANNEX I PILOT VARIETIES Sonia, Jacaranda Royal Red, Sonia, Omega Samantha, Sonia Dallas, Anna, Koba Sonia, Madelon, Jacaranda Large-flowered roses Germany : France : Spain : Italy : Netherlands : Small-flowered roses Germany : France : Spain : Italy : Netherlands : Mercedes, Motrea Candia Mercedes, Golden Times Mercedes, Monella Motrea, Frisco ANNEX II A. List of cut roses, large-flower varieties Aalsmeer Gold Adams Albino Albisole Aldogold Allegro Alpha Meinastur Anita Anna Arianna Astra Athena Atlantic Azteca Baccara Barkarole Barock Belle Blonde Bellona Berdien Stenberg Bettine Bingo Birdy Black Pearl Bridal Pink Cadillac Calibra Carambole Carina Carlita Carnaval Carte Dor Chamade Chique Cocktail Gubana Dallas Darling Diana Diplomat Dukat Escada Elan Elfe Flamingo First Red Frefair Galia Golden Emblem Golden Monica Gold Fury Idole Ilona Jacaranda Jelkrino Joconde Josephine Charlotte Julia Kentucky Koba Kolibrie Konfetti Laminuette Lancome La Perla Lara Laser Linda Livia Lorena Lovely Girl Maaike Madama Delbard Madelon Madona Mainzer Fastnacht Malicorne Manola Maribell Marina Marjan Marlyse Meizupla Kir Royal Melody Memphis Message Miss Blanche Monica Nathali Nicole Noblesse Nordia Olyprin Rendez-vous Olytel Super Disco Omega Only Love Osiana Pailine Pareo Parfuma Pasadena Pavarotti Peer Gynt Prisca 3rive No L 264/36 Official Journal of the European Communities 23. 10. 93 Toscana Triada Valerie Vega Vera Lynn Veronica Veronika Vivaldi Visa White Masterpiece White Success White Weekend Whitney Prophyta Red Nicole Red Pasadena Red Success Red Velvet Romance Roselandia Roxanne Royal Dutch Royal Red Ruby Samantha Samourai Sandokan Sandra Sangria Sangria '92 Saphir Sari Shadow Sheila Shocking Blue Simona Snow Crystal Sonate de Meilland Sonella Sonia Sterling Silver Sunbeam Suplesse Sweet Sonia Swiss Air Sylvia Tennessee Texas Tineke Yellow Succes Yonina Zambra Zebra mixed multi-coloured B. List of cut roses, small-flower varieties New Commer Orna Pamela Pastel Lenie Perleta Pink Delight Pink Ilseta Polka (Meijunka) Porcelina President Souzy Presto Reddy Red Garnette Red Ilseta Red Jack Regina Rojale Rosario Rosetta Rozetta Rubinette Sabrina Safari Sammy Lee Sayako Seldy Adelfi Adi Angela Anna Annabelle Apricot Arcadia Baronesse Belinda Blue Sky Bunny Calypso Candia Candy Rose Carat Carol Carolien Carona Celica Champagne Chantal Chica Coco Cora Coronet Cristian Cupido Dai Disco Meilland Disco Red Donna Edva Escimo Estelle Europa Evelien Evergold Fantasia Fleuropa Flirt Florence Flurosa Friendship Frisco Futura Gabriella Gaetane Geko Gerdo Geza Gina Golden Belinda Golden Times Goldy (Goldylocks) Grisbi Inka Innocenti Jack Frost Jaguar Jaguar 88 Janina Juwena Karbi Male Kardinal Kim Kiss Lambada Lianne Little Silver Loretta Mandy Manhattan Blue Ma Reine Marimba Medeox Merav Mercedes Mercedia Milva Mimi Rose Miss Ellen Miss Italia Motrea Nevada Sissel Stefanie Sotaros Souvenir Sweet Romance Syfra Tamango Tamara Tanja Tina Trendy Vicki Brown Wendylight White Evelien White Ilseta mixed multi-coloured'